Citation Nr: 0524169	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service connected tinea pedis with 
onychomycosis of the lower legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1973.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran provided testimony before the undersigned 
Veterans Law Judge (VLJ) at a hearing on appeal in 
Washington, DC.  A transcript of the hearing testimony is of 
record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The medical evidence of record shows that the veteran's 
tinea pedis with onychomycosis is characterized by 
ulceration, extensive exfoliation, crusting, and described as 
being exceptionally repugnant.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent disability 
rating, and no more, for service connected tinea pedis with 
onychomycosis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 7806 
(2001, 2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim 
seeking entitlement to service connection for a skin 
disability of the lower extremities and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board notes that the VA General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to claims for higher initial ratings, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  

Thus, the appellant is not prejudiced by the Board's 
consideration of his increased rating claim as VA has already 
met all notice and duty to assist obligations to him under 
the VCAA as shown in the May 2003 statement of the case SOC 
and the supplemental statement of the case issued in December 
2004 and a duty-to-assist letter pertaining to the 
establishment of a higher initial rating sent to the veteran 
in October 2003.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 123-29 (2005).

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, in a July 2002 rating decision, the veteran was 
granted service connection for tinea pedis with onychomycosis 
of the lower legs, and was assigned a 30 percent disability 
rating under Diagnostic Code 7806, effective February 14, 
2001.  The veteran is currently seeking a disability 
evaluation in excess of 30 percent for his service-connected 
tinea pedis with onychomycosis of the lower legs.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disability 
is exceptionally repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised criteria which became effective on August 
30, 2002, a noncompensable disability evaluation is 
contemplated under Diagnostic Code 7806 when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
disability evaluation is contemplated when at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas are affected, or if intermittent systemic therapy (such 
as corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
rating (the maximum evaluation available under Diagnostic 
Code 7806) is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  Diagnostic Code 
7806 also provides that a disability may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

The evidence of record includes a prescription script from a 
private physician received in February 2001.  This script 
indicated that the veteran had dermatitis secondary to 
Vietnam and severe leg pain. 

The VA examined the veteran in April 2002.  The veteran 
reported a history of swelling in his lower legs and that he 
was hospitalized in 1966.  The veteran also complained of 
pain in his lower legs, and told the examiner that he had not 
seen a physician for his condition.  Examination of the 
veteran revealed diffuse hyperkeratosis of the sole of his 
feet and onycholysis of his toenails.  The veteran's legs 
were found to have diffused hard edema with erythema, post 
inflation hyperpigmentation and scattered crusted lesions. 

A private physician's statement dated in August 2002 
indicated that the veteran's legs had been examined.  The 
examiner indicated that the veteran was having severe 
paresthesias and neuropathy in his legs along with several 
ulcerations with difficulty healing.  In the physician's 
profession opinion, the veteran's leg condition represented 
an exceptionally repugnant condition. 

The VA examined the veteran a second time in December 2002.  
The examiner indicated that the veteran was a poor historian, 
was reluctant to answer questions, and was a little angry.  
Examination of the veteran's legs revealed erythema, scaling, 
edema, postinflammatory hyperpigmentation, and a few crusted 
lesions.  The examiner diagnosed the veteran with chronic 
tinea pedis with onychomycosis, and chronic stasis dermitis 
with few excoriations. 

VA examined the veteran for a third time in March 2003.  The 
veteran reported using topical creams on his feet and legs.  
The examiner indicated that there was no evidence of 
constitutional or nervous association.  As well, the examiner 
indicated that there was no active evidence of ulceration or 
of a repugnant condition on the veteran's lower legs.  The 
examiner diagnosed the veteran with tinea pedis, 
onychomycosis and chronic statis dermatitis.  In the 
examiner's opinion, the veteran's leg condition was unrelated 
to the condition diagnosed as tinea pedis with onychomycosis.  
Rather, the examiner's believed that the veteran's leg 
condition was more likely related to the chronic and 
recurrent swelling of the lower legs and to statis changes.  
Finally, the examiner indicated that although the veteran's 
condition was not currently repugnant, it could be repugnant 
if there were open ulcerations.  

The record also includes VA medical reports dated between 
October 2002 and September 2003.  These treatment reports 
contain complaints from the veteran of ulceration on both of 
his legs.  A notation dated in October 2002 indicated that 
the veteran reported that prior to 2000 his legs were 
blotchy, but were now discolored and very dry.  A notation 
dated in November 2002 indicated that in the past year the 
veteran had had a rash on his lower legs that is occasionally 
painful and throbbing.   A January 2003 notation indicated 
that the veteran reported a two year history of electrical 
burning pain both lower extremities.  A notation also dated 
in January 2003 indicated that there was no evidence of 
significant arterial occlusive disease.  A September notation 
indicated that the veteran had an itchy rash on his legs.  
The veteran claimed that his legs swelled all of the time, 
but that he ". . . cannot say why because I am in a claim 
right now."  The treatment note continued by indicating that 
the veteran had 2+ edema in his lower legs, with large scaly 
crusted plaques.  

The veteran was examined also by the VA in October 2003.  The 
examiner noted that the veteran claimed to have skin problems 
of both legs since the age of 19.  As well, the examiner 
indicated that a recent evaluation conducted in September 
2003 diagnosed the veteran with chronic statis dermatitis, 
and that compression stockings were advised but declined by 
the veteran.  Examination of the veteran's lower extremities 
revealed 2+ pitting edema with large erythematous, scaly 
crusted plaques consistent with statis dermatitis.  The 
examiner also indicated that there was no active dermatitis 
or ulceration at the present time.   

The VA last examined the veteran in October 2004.  The 
veteran's medical history was obtained by the examiner.  The 
veteran claimed to have had chronic tinea pedia and 
onychomycosis since 1965 and that he was hospitalized at Fort 
Dix in 1966 due to an infection and swelling of his feet and 
legs.  The examiner was unable to find evidence of the 
veteran's hospitalization in the c-file.  The veteran 
indicated that he was using various topical creams on his 
leg.  The veteran also indicated that over the last three 
months he had experienced no oozing from his legs, and that 
his skin condition had been improving and was not causing him 
any significant disfigurement.  Examination of the veteran's 
lower extremities revealed brownish discoloration of the skin 
below his knees involving his legs and feet.  The examiner 
found 1-2+ pedal pitting edema, with large erythematous scaly 
crusted plagues over the anterior surface of both shins 
consistent with statis dermatitis.  The examiner also found 
evidence of post inflammatory hyper-pigmentation of the 
veteran's lower legs.  However, the examiner found no 
evidence of active ulceration or skin breakdown.  The 
examiner indicated that, "The affected area of the skin on 
his lower extremity is more than 1 percent of the total body 
surface area and more than 1 percent of the exposed area."  
The examiner also indicated that the veteran stasis 
dermatitis was currently causing ongoing symptoms of 
occasional pruritus, which was controlled with his topical 
medications.  Finally, the examiner indicated that the 
veteran's symptoms of oozing have improved and that has not 
had any oozing over the last three months.  

The evidence of record also includes undated color 
photographs of the veteran's legs submitted in May 2005, with 
a signed waiver of consideration by the AOJ, that show active 
symptomatology.

As previously indicated, the veteran presented testimony 
before the undersigned VLJ on May 24, 2005.  The veteran 
testified that his skin condition in 2001 covered both of his 
legs and that it varied in intensity.  The veteran's 
representative stated that the 2001 letter from the veteran's 
private physician concluded that the veteran's condition was 
extremely repugnant and that it involved ulceration.  The 
veteran maintained that he did not believe that the VA 
doctors had examined him thoroughly.  The veteran testified 
that walking irritated his feet and that his legs will 
sometimes "jump" when he is sitting down.  As well, the 
veteran testified that his skin condition comes and goes, and 
that stress aggravates his skin condition.  The veteran also 
indicated that his skin condition has progressed above the 
knee.  The veteran representative indicated that he believed 
that 40 percent of the veteran's body was affected by the 
veteran's skin condition.  Upon direct questioning by the 
VLJ, the veteran testified that he had not noticed his skin 
condition spreading to other areas of his body, and that the 
weather did not affect his skin condition.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
entitled to the maximum available evaluation of 50 percent 
for his eczema prior to August 30, 2002.  In this regard, the 
evidence of record indicates that prior to August 30, 2002, 
the veteran's skin condition on his lower leg produced 
constant itching, exudation, extensive lesions, and marked 
disfigurement.  As discussed above, the August 2002 letter 
from the veteran private physician indicated that the veteran 
had several unhealed ulcerations on his lower legs, and that 
his leg condition was exceptionally repugnant.  Therefore, 
the veteran has met the criteria for the maximum rating of 50 
percent under the old schedular criteria of Diagnostic Code 
7806 in effect prior to August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board does not find 
that the veteran is entitled to a disability evaluation in 
excess of 50 percent for his lower leg skin disability.  As 
discussed earlier, the maximum available disability 
evaluation under Diagnostic Code 7806 (effective as of August 
30, 2002) is 60 percent, and the next lower disability 
evaluation is 30 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).  Based on the evidence of record the 
veteran is not entitled to 60 percent disability evaluation 
for his disability.  As such, the Board finds that the 
veteran has not required constant or near-constant systemic 
therapy with corticosteroids or other immunosuppressive 
drugs.  The medical records and the veteran's testimony both 
indicate that his skin condition is treated using topical 
creams.  As well, the medical evidence of record does not 
indicate that more than 40 percent of the veteran's entire 
body or more than 40 percent of exposed areas are affected by 
his skin condition.  The examiner in the October 2004 VA 
medical examination indicated that the veteran's skin 
condition affected more than 1 percent of his exposed and 
other body areas, but did not specify that more than 40 
percent of the veteran's body was affected.  As well, the 
veteran testified that his skin condition occurs mainly below 
his knees.  Finally, the credible medical evidence of record 
does not indicate that the veteran's skin condition has 
affected any parts of his body other than his lower legs.   
The Board concludes that if the veteran's skin condition only 
affects his lower legs, then 40 percent of more of his body 
or of exposed areas are not affected.  Therefore, the Board 
finds that the veteran is not entitled to a disability 
evaluation in excess of a 50 percent disability evaluation 
for his service-connected eczema under Diagnostic Code 7806 
(2004).

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities are set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck are simply 
not met.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 50 percent rating from the 
date of the original grant of service connection.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 50 percent for 
tinea pedis with onychomycosis of the lower legs must be 
denied.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's service-connected skin disability 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the assigned disability evaluation.  Nor does 
his disability otherwise render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 50 percent evaluation for tinea pedis with onychomycosis of 
the lower legs is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


